Citation Nr: 1115276	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  10-10 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from August 1983 to August 1984, including a period of active duty training from July 9, 1984, to August 20, 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for a left shoulder disorder.  

In August 2010, a Board hearing was held at the RO before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of the hearing has been associated with the claims file.  At the hearing, the appellant submitted additional evidence directly to the Board, accompanied by a waiver of RO review.  Nevertheless, in view of the actions taken below, initial consideration of that evidence by the RO should be undertaken.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the appellant's claim for service connection for a left shoulder disorder.  

At the outset, the Board observes that active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010).  Active duty training is includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2010).  Inactive duty training is defined as duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2010).  The definition of active duty also includes any periods of inactive duty for training during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 C.F.R. § 3.6 (2010).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  However, presumptive periods do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

In this case, the appellant asserts that his current left shoulder problems were caused or aggravated by an injury incurred in July 1984, during a period of active duty training in the Army National Guard.  Specifically, he contends that, while emptying the flatbed of a truck at an ammunition dump in Fort Benning, Georgia, he fell from a height of eight feet and landed on his back and left shoulder.  

In support of this claim, the appellant has submitted a graphical representation of the eight-foot-high trailer from which he reportedly fell and twisted the left side of his upper body.  He has also testified that, immediately following his line-of-duty injury, he was prescribed medication and physical therapy and placed on restricted duty for two days.  The appellant has further testified that, despite this treatment, he continued to experience "excruciating" left shoulder pain throughout the remainder of his National Guard service.  

The appellant's account of a left shoulder injury is corroborated by his National Guard records, which show that, in July 1984, he suffered a fall in the line of duty and thereafter sought treatment for left shoulder pain.  Significantly, however, contemporaneous clinical testing and X-rays were negative for any limitation of motion, soft tissue deformities, or other abnormalities of the left shoulder joint.  
Subsequent National Guard records reveal that, in August 1984, the appellant again sought treatment for left shoulder pain.  He reported that his symptoms had persisted for two weeks and were traceable to a prior history of excessive push-ups.  Clinical examination revealed discomfort along the medial superior angle of the left scapula, but was otherwise negative for any left shoulder abnormalities.  Based on the results of that examination and the appellant's subjective complaints, he was assessed with muscle strain and placed on a regimen of painkillers, physical therapy, and temporary light duty.  Less than one month later, the appellant separated from the National Guard without undergoing any additional treatment for left shoulder problems.

The appellant's post-service medical records reveal that he underwent a VA general examination in February 1993.  At that time, he complained of low back pain and lower extremity radiculopathy, which he attributed to his July 1984 line-of-duty injury.  Significantly, however, the appellant did not report any history of left shoulder problems and none were found on clinical examination.

Private medical records dated in January 2003 show that the appellant was treated for residuals of a neck injury incurred the previous year at his civilian employer.  Contemporaneous clinical examination revealed adequate range of motion in the shoulders, bilaterally.  Subsequent private medical records, dated from June 2003 to December 2004, reflect additional treatment for neck pain and upper extremity radiculopathy.  However, those records are negative for any specific complaints or clinical findings of shoulder problems.  

The record thereafter shows that, on a private clinical assessment in October 2006, the appellant reported a history of left shoulder pain, which he attributed to "lift[ing] a lot of wood at work."  X-rays were negative for any evidence of fracture.  Nevertheless, based on his reported symptoms, the appellant was diagnosed with left shoulder cuff impingement/bursitis and prescribed Motrin and physical therapy.  

Beginning in March 2007, the appellant again sought private medical treatment for left shoulder pain.  This time, however, his symptoms were attributed to a contemporaneous civilian work injury in which he reportedly slipped and fell on his upper back.  In April 2007, the appellant was afforded a Magnetic Resonance Imaging examination, which revealed evidence of torn distal biceps.  Seven months later, in November 2007, he underwent left shoulder surgery to address his recurrent impingement syndrome and subacromial bursitis.  In a follow-up private evaluation in August 2008, the appellant reported an ongoing history of left shoulder symptoms arising from his March 2007 civilian job injury.  However, in an April 2009 evaluation conducted in support of his application for Social Security disability benefits, he indicated that his left shoulder symptoms had all had their onset at the time of his July 1984 line-of-duty injury.

The Board recognizes that the appellant is competent to report current symptoms, such as left shoulder pain, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, he is competent to report a history of left shoulder symtomatology since his period of qualifying active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  Moreover, his reported symptoms cannot be discredited by the mere absence of contemporaneous clinical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006).  Nevertheless, the appellant has not been shown to have the requisite clinical training to provide an opinion on diagnosis, causation, or aggravation of his current left shoulder problems.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his lay assertions, standing alone, are insufficient to establish a nexus between his current disability and his line-of-duty injury so as to warrant a grant of service connection in this instance.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the appellant's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, no VA examiner has yet rendered an opinion regarding the etiology of the appellant's left shoulder problems.  Given the appellant's aforementioned lay assertions, which are probative but not dispositive with respect to his claim, and the clinical evidence, showing treatment for left shoulder injuries incurred both in the line-of-duty and in subsequent civilian workplace incidents, it remains unclear to the Board whether his current shoulder problems were caused by his July 1984 fall or are otherwise related to his qualifying active service.  Accordingly,  the Board finds it necessary to remand for a VA examination and etiological examination in order to fully and fairly assess the merits of the appellant's claim.  

Additionally, it appears that relevant treatment records may be outstanding.  The appellant testified at his August 2010 Travel Board hearing that he had been treated for left shoulder problems while incarcerated from 1988 to 1991 at the following New York state correctional facilities: Downstate in Fishkill, N.Y.; Elmira in Elmira, N.Y.; Arthur Kill in Staten Island, N.Y.; and Great Meadow in Comstock, N.Y.  However, it does not appear that medical records from any of these facilities have yet been requested.  In this regard, the Board notes that VA has a duty to make reasonable efforts to obtain relevant records, including private and other non-federal records, which a claimant identifies, and to notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, as VA is on now notice that outstanding medical records may exist that are pertinent to the appellant's claim, efforts to obtain those records should be made on remand.

Finally, recent private treatment records also appear to be outstanding.  At the August 2010 hearing, the appellant indicated that he was currently receiving medical treatment from a "Dr. Grable."  It appears from a review of the claims file that the appellant was referring to John Clifford Grable, M.D., who had previously treated the appellant for neck pain and other orthopedic complaints.  Significantly, no private treatment records dated since September 2009 have yet been associated with the claims file.  As VA is now on notice that subsequent private records may exist that are pertinent to the appellant's claim, efforts to obtain those records should also be made.
  
Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary authorization from the appellant, obtain and associate with the claims file all records from Clifford Grable, M.D., and any other private medical records pertaining to the appellant's left shoulder disorder dated since September 2009.  All attempts to secure these records must be documented in the claims file.  The appellant should be notified of any records that cannot be obtained.  

2.  Next, after obtaining the appellant's authorization, obtain and associate with the claims file all medical records dated from 1988 to 1991, inclusive, from the following New York state correctional facilities: 

a)  Arthur Kill Correctional Facility
2911 Arthur Kill Road
Staten Island, NY 10309-1101

b)  Downstate Correctional Facility
Red Schoolhouse Road
Fishkill, NY 12524-0445

c)  Elmira Correctional Facility
1879 Davis Street
P.O. Box 500
Elmira, NY 14902-0500

d)  Great Meadow Correctional Facility
11627 State Route 22
Comstock, NY 12821: 

All attempts to secure these records must be documented in the claims file.  The appellant should be notified of any records that cannot be obtained.  He should also be informed that he should submit any pertinent medical records in his possession in support of his claim.

3.  After the above development has been completed, schedule the appellant for a VA examination with an appropriate specialist to assess the nature and etiology of any currently diagnosed left shoulder disorder.  The claims file should be reviewed by the examiner, and the examination report should reflect that review.  

Specifically, the examiner should address the following: 

State whether it is as likely as not (50 percent probability or greater) that any currently diagnosed left shoulder disorder was caused by the July 1984 line-of-duty injury in which the Veteran fell off of a truck and for which the appellant was treated in the National Guard.  

The VA examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the National Guard service medical records showing that, in July 1984, the appellant fell off a truck while on active duty training and was subsequently diagnosed with and treated for left shoulder muscle strain.  The examiner should also consider the post-service medical records, reflecting outpatient treatment and surgery for left shoulder complaints.   Additionally, the VA examiner should consider the appellant's lay statements and testimony regarding continuity of left shoulder pain since his period of active duty training.  

The examiner should state whether his opinion would change whether it is deemed credible or not credible that the Veteran had shoulder pain since the accident in July 1984.  If so, this should be explained.

4.  Then, readjudicate the claim on appeal.  If any aspect of the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


